Name: 91/260/EEC: Commission Decision of 30 April 1991 approving the Belgian programme of agricultural income aid
 Type: Decision_ENTSCHEID
 Subject Matter: agricultural policy;  farming systems;  Europe
 Date Published: 1991-05-22

 Avis juridique important|31991D026091/260/EEC: Commission Decision of 30 April 1991 approving the Belgian programme of agricultural income aid Official Journal L 126 , 22/05/1991 P. 0021 - 0021COMMISSION DECISION of 30 April 1991 approving the Belgian programme of agricultural income aid (91/260/EEC) THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 768/89 of 21 March 1989 establishing a system of transitional aids to agricultural income (1), and in particular Article 7 (3) thereof, Having regard to Commission Regulation (EEC) No 3813/89 of 19 December 1989 laying down detailed rules for the application of the system of transitional aids to agricultural income (2), as amended by Regulation (EEC) No 1279/90 (3), and in particular Article 10 (3) thereof, Whereas on 13 December 1990 Belgium notified the Commission of its intention to introduce a programme of aids to agricultural income; whereas the Belgian authorities gave the Commission additional information on this programme on 17 April 1991; Whereas the Management Committee for Agricultural Income Aid was consulted on the measures provided for in this Decision on 15 April 1991; Whereas on 23 April 1991 the EAGGF Committee was consulted on the maximum amounts to be attributed annually to the Community budget as a result of the approval of the programme, HAS ADOPTED THIS DECISION: Article 1 The programme of aids to agricultural income in Belgium of which the Belgian authorities gave notice to the Commission on 13 December 1990 is hereby approved. Article 2 The maximum amounts that may be attributed annually to the Community budget pursuant to this Decision shall be as follows: (Ecus) 1992 520 000 1993 800 000 1994 1 030 000 1995 1 200 000 1996 1 120 000 1997 750 000 1998 470 000 1999 280 000 2000 60 000 2001 10 000 Article 3 This Decision is addressed to all Member States. Done at Brussels, 30 April 1991. For the Commission Ray MAC SHARRY Member of the Commission (1) OJ No L 84, 29. 3. 1989, p. 8. (2) OJ No L 371, 20. 12. 1989, p. 17. (3) OJ No L 126, 16. 5. 1990, p. 20.